Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.1   Page 1 of 37




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

VENIAS JORDAN, JR.,                            Case No. 20-cv-
        Plaintiff,                             Hon.


v.

VERYNDA STROUGHTER, in her individual and official capacities
as Principal of Detroit Renaissance High School,
DR. NIKOLAI VITTI, in his individual and official capacities as
Superintendent of the Detroit Public Schools Community District,
IRANETTA, WRIGHT, in her individual and official capacities as the
Deputy Superintendent of the Detroit Public Schools Community
District,
DETROIT PUBLIC SCHOOLS COMMUNITY DISTRICT, a general
powers school district, and
MARK WHITE, an individual,
            Defendants.
______________________________________________________________________/
ANDREW A. PATERSON (P18690)
Attorney for Plaintiff
2893 E. Eisenhower Pkwy
Ann Arbor, MI 48108
(248) 568-9712
aap43@outlook.com
________________________________________________________________/

                COMPLAINT AND JURY DEMAND

     NOW COMES Plaintiff, VENIAS JORDAN, JR., by and through

his attorney, ANDREW A. PATERSON, and for his Complaint and Jury

Demand (“Complaint”), states as follows:



                                Page 1 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.2   Page 2 of 37




               I.     NATURE OF PLAINTIFF’S CLAIMS

  1. Plaintiff’s claims are brought pursuant to 42 U.S.C. § 1983; 28

     U.S.C. §§ 1331, 1337, 1343, and 1367; and, the Declaratory

     Judgment Act, 28 U.S.C. § 2201, et. seq.

                    II. JURISDICTION AND VENUE

  2. This Court has jurisdiction over Plaintiff’s claims pursuant to 42

     U.S.C. 1983; 28 U.S.C. §§ 1331, 1332, 1337, 1343, and 1367.

  3. This Court also has jurisdiction to render and issue a declaratory

     judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. §

     2201, et. seq.

  4. Venue is proper in the Eastern District of Michigan under 28

     U.S.C. § 1391(b)(1). Under 28 U.S.C. § 1391(b)(1), venue is proper

     in “a judicial district in which any defendant resides, if all

     defendants are residents of the State in which the district is

     located.” Upon information and belief, all of the named

     Defendants are residents of the State of Michigan or have a place

     of business in the State of Michigan, and at least one of the

     Defendants reside in the Eastern District of Michigan. Therefore,



                                 Page 2 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20            PageID.3    Page 3 of 37




      venue is proper within the Eastern District of Michigan under 28

      U.S.C. § 1391(b)(1).1

    5. All events giving rise to the causes of action pleaded and alleged

      herein occurred in the Eastern District of Michigan.

                                     III.    PARTIES

    6. Plaintiff repeats, realleges and incorporates, the foregoing

      allegations, as though fully set forth and stated herein.

    7. Plaintiff, Venias Jordan Jr. (“Plaintiff Jordan” or “Plaintiff”), is

      an employee of the Defendant Detroit Public Schools Community

      District and is a member of the Detroit Federation of Teachers

      union.

    8. Defendant, Verynda Stroughter (“Defendant Stroughter”), is

      the duly appointed head principal of Detroit Renaissance High




1 Under 28 U.S.C. § 1391(b)(1) venue is proper in “a judicial district in which any
defendant resides, if all defendants are residents of the State in which the district is
located.” Furthermore, under 28 U.S.C. § 1391(c)(2), a corporation is deemed to reside
“in any judicial district in which such defendant is subject to the court’s personal
jurisdiction.” The determination of the proper venue for a civil action in federal court
is “generally governed by 28 U.S.C. 1391.” Atlantic Marine Const. Co. v U.S. District.
Court for W.Dist. of Texas, 571 U.S. 49, 55 (2013). “[T]he court must determine
whether the case falls within one of the three categories set out in 1391(b). If it does,
venue is proper[.]” Id. at 55.


                                       Page 3 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20      PageID.4   Page 4 of 37




     School and is an administrative employee of the Defendant Detroit

     Public Schools Community District.

  9. Defendant, Dr. Nikolai Vitti (“Defendant Vitti”), is the duly

     appointed superintendent of schools for the general powers school

     district Defendant Detroit Public Schools Community District.

  10.      Defendant, Detroit Public Schools Community District

     (“Defendant Community School District” or “Defendant

     DPSCD”), pursuant to Mich. Comp. Laws § 380.381 of the

     Revised School Code, is a general powers school district that is

     governed by a 7-member school board, whose members are elected

     at large.

  11.      Defendant, Iranetta Wright (“Defendant Wright”), is the

     duly appointed deputy superintendent of schools for the general

     powers      school   district    Defendant     Detroit   Public   Schools

     Community District.

  12.      Defendant, Mark White (“Defendant White”) is a resident of

     Ypsilanti, Michigan that conspired with the Defendants to violate

     Plaintiff’s constitutional rights.




                                     Page 4 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20    PageID.5   Page 5 of 37




  13.      An actual controversy exists between the Plaintiff and the

     named Defendants.

   GENERAL ALLEGATIONS AND STATEMENT OF FACTS

  14.      Plaintiff repeats, realleges and incorporates, the foregoing

     allegations, as though fully set forth and stated herein.

  15.      In June 2013, former Renaissance High School Principal

     Anita Williams, in accordance with the Defendant Community

     District’s   established   policy     and   practice,   “verbally/orally”

     authorized the hiring of Plaintiff Jordan to serve in the position of

     head boys basketball coach at Detroit Renaissance High School.

  16.      Plaintiff Jordan’s engagement to serve as the head boys

     basketball coach at Renaissance H.S. was authorized through an

     “oral/verbal” contract with former Renaissance H.S. Principal

     Anita Williams.

  17.      As the head boys’ basketball coach, Plaintiff Jordan received

     approx. $4,006 a year in compensation from the Defendant

     Community District and also received a I.D./badge issued by the

     Defendant Community District.




                                 Page 5 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.6    Page 6 of 37




  18.        Since 2013, former Renaissance High School Principal Anita

     Williams “orally” renewed Plaintiff Jordan’s “oral” contract each

     year.

  19.        Plaintiff Jordan’s “oral” contracts with former Renaissance

     High School Principal Anita Williams could not be terminated

     without “just” cause.

  20.        Since being hired in as the head basketball coach at

     Renaissance H.S., Plaintiff Jordan was never required to sign a

     “written” contract. All of Plaintiff Jordan’s contracts to serve as

     the head boys basketball coach have been “verbal/oral” contracts,

     which could not be terminated without “just” cause.

  21.        It has been the policy and practice of the Defendant

     Community District to allow the building principals to hire

     athletic coaches via “oral” contracts that are renewable each year.

  22.        Currently, ALL of the Defendant Community District’s

     athletic coaches have “oral” contracts that are authorized by their

     respective building principals.

  23.        In June 2018, prior to her resigning to take a new

     administrative position out-of-state, former Renaissance H.S.


                                  Page 6 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.7   Page 7 of 37




     Principal Anita Williams, in accordance with the Defendant

     Community District’s established policy and practice,

     “verbally/orally” authorized Plaintiff Jordan to continue to serve

     in the position of head boys basketball coach for the 2018-2019

     school year.

  24.      Acting upon the “verbal/oral” authorization given by former

     Renaissance H.S. Principal Anita Williams, throughout the

     summer months of June/July 2018, Plaintiff Jordan, as the head

     boys basketball coach, organized summer practices, workouts,

     summer league games, as well as organized nearly 8 out-of-town

     trips for the basketball team to attend various college and

     university team camps.

  25.      In mid-July 2018, Plaintiff Jordan was advised that former

     Principal Anita Williams was resigning to take an assistant

     superintendent’s position in Birmingham, Alabama. Anita

     Williams’ resignation as Principal of Renaissance High School

     was effective August 20, 2018.

  26.      After former Principal Anita Williams filed her formal letter

     of resignation on July 18, 2018, assistant principal Roy Harris was


                                Page 7 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.8   Page 8 of 37




     appointed Interim Principal of Renaissance H.S effective August

     20, 2018.

  27.      Despite the change, Plaintiff Jordan continued to serve in

     the capacity as head boys basketball coach per the authorization

     given by former Principal Anita Williams.

  28.      In mid-August 2018, Interim Principal Roy Harris convened

     a meeting in his office with Plaintiff Jordan to discuss Plaintiff

     Jordan’s future as the head boys basketball coach.

  29.      During the mid-August 2018 meeting, Interim Principal Roy

     Harris “verbally” told Plaintiff Jordan that he was retaining

     Plaintiff Jordan as the head boys basketball coach for the 2018-

     2019 school year and that Plaintiff Jordan was authorized to

     continue to serve in the capacity as head boys basketball coach

     and make the necessary personnel decisions for his basketball

     staff for the upcoming season.

  30.      During this meeting, Plaintiff Jordan “verbally” indicated

     that it was his pleasure to continue in the capacity as the head

     boys basketball coach and that he would continue to do his best to




                                Page 8 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.9   Page 9 of 37




     make Interim Principal Roy Harris and the Defendant

     Community School District proud.

  31.      While acting in his official capacity as the head boys’

     basketball coach, Plaintiff Jordan sought and successfully received

     Interim Principal Roy Harris’ authorization and permission to

     hire a strength and conditioning coach for the boys basketball

     team.

  32.      Additionally, after the mid-August 2018 meeting with

     Interim Principal Roy Harris, Plaintiff Jordan continued his

     duties as the head boys’ basketball coach, which included

     scheduling workouts and open gym sessions for the players.

  33.      Interim Principal Roy Harris served in the official capacity

     as Interim Principal of Renaissance H.S. from mid-July 2018 until

     September 4, 2018, which is when Defendant Stroughter began

     serving as the new principal of Renaissance H.S.

  34.      After Defendant Stroughter was appointed principal,

     Interim Principal Roy Harris returned to his previous position as

     assistant principal.




                                Page 9 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.10   Page 10 of 37




   35.      Upon being appointed the principal of Renaissance H.S.,

      Defendant Stroughter never met with Plaintiff Jordan and/or his

      coaching staff to discuss the boys’ basketball team.

   36.      It was not until September 10, 2018 when Plaintiff Jordan

      was informed by the Athletic Director, Leon McKissic, that

      Defendant Stroughter wanted to meet with Plaintiff Jordan on

      September 11, 2018.

   37.      At Defendant Stroughter’s request, on September 11, 2018,

      Plaintiff Jordan met with Defendant Stroughter. Present at the

      September 11, 2018 meeting were Athletic Director Leon McKissic

      and Assistant Principal Louis Grady.

   38.      During the September 11, 2018 meeting, Defendant

      Stroughter, was visibly unpleasant towards Plaintiff Jordan.

   39.      In a very aggressive tone and disrespectful manner, during

      the September 11, 2018 meeting, Defendant Stroughter advised

      Plaintiff Jordan that she was going in another direction for the

      boys basketball program because she had heard some “negative

      things” about the program and Plaintiff Jordan, and that Plaintiff

      Jordan would no longer be the head boys basketball coach.


                                 Page 10 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.11   Page 11 of 37




      Defendant Stroughter further advised Plaintiff Jordan that he

      would be permitted to interview.

   40.      Upon hearing Defendant Stroughter’s decision, Plaintiff

      Jordan immediately proceeded to ask Defendant Stroughter why

      she was removing Plaintiff Jordan from the head coaching

      position and further asked Defendant Stroughter what “negative”

      things Defendant Stroughter had heard about the boys’ basketball

      program.

   41.      In a very disrespectful and mean manner, Defendant

      Stroughter refused to answer and/or address Plaintiff Jordan’s

      questions and the concluded the meeting, which lasted less than

      10 minutes.

   42.      Immediately upon leaving the September 11, 2018 meeting

      with Defendant Stroughter, Plaintiff Jordan notified his coaching

      staff, players and their parents of what Plaintiff Jordan was just

      told by Defendant Stroughter.

   43.      Upon receiving the news, the players and their parents were

      furious.




                                 Page 11 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.12   Page 12 of 37




   44.      After the September 11, 2018 meeting, Plaintiff Jordan was

      permitted to continue his duties as the head boys’ basketball

      coach. Plaintiff Jordan continued to schedule and supervise open

      gyms and workouts for the players.

   45.      Plaintiff Jordan was not removed from the position as head

      boys’ basketball coach of Renaissance High School until

      September 25, 2018.

   46.      Within a few days after the September 11, 2018 meeting,

      rumors began to circulate in the community and school system

      that Defendant Stroughter was romantically and/or sexually

      involved with former Renaissance H.S. coach Defendant Mark

      White, and that it was Defendant Stroughter’s intent all along,

      upon her appointment, to make Defendant Mark White the head

      boys’ basketball coach.

   47.      A few days later, on September 19th, 2018, the players’

      parents organized a parent meeting at Renaissance H.S. and

      requested Defendant Stroughter to attend.

   48.      During the September 19th, 2018 parent meeting, the

      players, their parents, and alumnus expressed their displeasures


                                 Page 12 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.13   Page 13 of 37




      with the Defendant Stroughter’s decision to remove and

      ultimately terminate Plaintiff Jordan from his position as head

      boys’ basketball coach.

   49.      Defendant Stroughter arrogantly ignored the players’ and

      parents’ concerns and expressed that she was moving forward

      with her decision to replace Plaintiff Jordan, and further

      reiterated that Plaintiff Jordan was free to apply and interview for

      the position.

   50.      Despite the obvious animus and ill-will Defendant

      Stroughter had against him, Plaintiff Jordan submitted his

      resume and requested to be interviewed for his position as head

      boys’ basketball coach.

   51.      Defendant Stroughter provided Plaintiff Jordan with the

      date of September 24, 2018 for his formal interview.

   52.      However, in the days leading up to Plaintiff Jordan’s

      September 24, 2018 interview, Plaintiff Jordan was contacted via

      cell phone by Defendant Mark White, who informed Plaintiff

      Jordan that he planned on interviewing with Defendant

      Stroughter for the head boys’ basketball job on Monday,


                                 Page 13 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.14   Page 14 of 37




      September 24, 2018, and Defendant Mark White further advised

      Plaintiff Jordan that Defendant Stroughter had previously offered

      him the job in their previous meetings.

   53.      During these phone conversations, Defendant Mark White

      also advised Plaintiff Jordan that Defendant Stroughter had told

      him in their previous meetings that Defendant Stroughter

      “strongly disliked” Plaintiff Jordan.

   54.      In fact, on Monday, September 24, 2018, prior to formally

      interviewing with Defendant Stroughter, Defendant Mark White

      met with his players at River Rouge High School and informed

      them and the staff that he was leaving River Rouge to take the

      head boys’ basketball job at Renaissance H.S.

   55.      Defendant Mark White made this announcement PRIOR

      Plaintiff Jordan’s formal interview with Defendant Stroughter,

      which was also scheduled for the evening of Monday, September

      24, 2018.

   56.      Upon receiving this information, Plaintiff Jordan

      immediately retained Attorney Andrew Paterson to represent him

      in this matter.


                                 Page 14 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.15   Page 15 of 37




   57.      Upon being retained, on Plaintiff Jordan’s behalf, Attorney

      Paterson immediately sent Defendants Stroughter and Vitti an

      email objecting to the unjust and unfair interviewing process and

      unlawful termination of Plaintiff Jordan.

   58.      Although neither Defendants Stroughter or Vitti directly

      responded to Attorney Paterson’s September 24, 2018

      communication, in a subsequent email sent to the DPSCD Board

      of Education members and executive staff, Defendant Vitti

      expressed his “dislike” of Plaintiff Jordan’s choice for an attorney.

   59.      Despite the apparent animus and ill-will Defendant

      Stroughter physically and verbally expressed, Plaintiff Jordan

      went to his scheduled interview on Monday, September 24, 2018.

   60.      Before the interview commenced, Plaintiff Jordan provided

      Defendant Stroughter with a copy of Attorney Paterson’s

      September 24, 2018 communication.

   61.      Throughout Plaintiff Jordan’s September 24, 2018 interview,

      Defendant Stroughter seemed disinterested in Plaintiff Jordan’s

      responses to the interview questions that were posed by members

      of the interview committee.


                                 Page 15 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.16   Page 16 of 37




   62.      After Plaintiff Jordan’s interview concluded, Defendant

      Stroughter interviewed Defendant Mark White for the head boys’

      basketball coaching position.

   63.      Upon leaving the interview, Plaintiff Jordan immediately

      contacted his attorney and members of the press to inform them of

      the unlawful and unethical actions of Defendant Stroughter.

   64.      Defendant Stroughter officially terminated Plaintiff Jordan

      as the head boys’ basketball coach on September 25, 2018.

   65.      The next day, on September 25, 2018, counsel for Plaintiff

      Jordan sent a communication to Wayne County Sheriff Benny

      Napoleon, Wayne County Prosecutor Kym Worthy, River Rouge

      Superintendent of Schools Dr. Derrick Coleman, Defendants

      Stroughter and Vitti, as well as members of the press, requesting

      a criminal investigation into the background of Defendant Mark

      White based upon allegations that have surfaced regarding his

      alleged sextual relationships with young female high school

      students.

   66.      Detroit News’ high school sports reporter Dave Goricki then

      followed up and posted an in-depth story detailing the unlawful


                                 Page 16 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.17   Page 17 of 37




      and unethical actions of Defendant Stroughter, which included

      Plaintiff Jordan’s critical comments about Defendant Stroughter.

   67.      The Defendant Community District, through its

      spokesperson, then issued a statement to the media, which

      implied that Plaintiff Jordan would not be considered for the

      position, in spite of Defendant Stroughter’s chosen and hand-

      picked candidate, Defendant Mark White, had withdrawn from

      consideration.

   68.      Notably, in the Defendants Dr. Vitti, Stroughter, DPSCD

      and Wright’s official statement issued through their spokesperson,

      Crystal Wilson, the DPSCD Defendants attempted to defend

      Defendant Mark White, who is alleged to be Defendant Stroughter

      romantic partner.

   69.      Particularly, Defendants Dr. Vitti, Stroughter, DPSCD and

      Wright’s official statement falsely stated that Defendant Mark

      White withdrew as a result of being “bullied” and “harassed”, as to

      suggest Plaintiff Jordan participated in such conduct.

   70.      The Defendants Dr. Vitti, Stroughter, DPSCD and Wright’s

      official statement official statement further illustrated and


                                 Page 17 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.18   Page 18 of 37




      validated what has been rumored as the romantic and/or sexual

      relationship between Defendants Stroughter and Mark White.

   71.      The allegations set forth in Attorney Paterson’s September

      25, 2018 communication to Wayne County Sheriff Benny

      Napoleon and the Wayne County Prosecutor about Defendant

      Mark White’s alleged sexual encounters with young female

      students at River Rouge and Renaissance High Schools are well-

      known. Thus, contrary to the Defendants Dr. Vitti, Stroughter,

      DPSCD and Wright’s official statement, said allegations were not

      “baseless attacks.”

   72.      The Defendants Dr. Vitti, Stroughter, DPSCD and Wright’s

      official statement September 25, 2018 press release/statement

      further illustrated the Defendants Dr. Vitti, Stroughter, DPSCD

      and Wright’s official statement animus and ill will towards

      Plaintiff Jordan and his legal counsel.

   73.      The Defendants Dr. Vitti, Stroughter, DPSCD and Wright’s

      September 25, 2018 press release/statement also illustrated the

      bias Defendants Dr. Vitti, Stroughter, DPSCD and Wright’s

      official statement have towards Plaintiff Jordan.


                                 Page 18 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.19   Page 19 of 37




   74.      In September 2018, Plaintiff Jordan filed suit in the Wayne

      County Circuit Court against Defendants Dr. Vitti, Stroughter,

      and DPSCD.

   75.      In August 2019, Plaintiff Jordan and Defendants Dr. Vitti,

      Stroughter and DPSCD reached a settlement agreement in the

      Wayne County Circuit Court case.

   76.      Due to the confidentiality clause contained in the settlement

      agreement, Plaintiff Jordan or his counsel cannot state publicly

      the terms of the settlement agreement. A copy of the settlement

      agreement will be filed under seal with permission from the

      Court.


                         CAUSES OF ACTION

                                COUNT I

  Defendants Dr. Vitti, Stroughter, Wright Retaliated Against
Plaintiff Jordan For Exercising His First Amendment Rights By
Refusing To Consider His Resume and Application for The Head
  Varsity Boys’ Basketball Coaching Position At Renaissance
           High School for the 2019-2020 School Year.

   77.      Plaintiff repeats, realleges and incorporates, the foregoing

      allegations, as though fully set forth and stated herein.




                                 Page 19 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.20   Page 20 of 37




   78.      This claim is brought by Plaintiff Jordan against Defendants

      DPSCD and Dr. Vitti, Stroughter and Wright, in their respective

      official and individual capacities, pursuant to 42 U.S.C. § 1983 and

      the Declaratory Judgment Act, 28 U.S.C. § 2201, et. seq.

   79.      In accordance with the written settlement agreement reached

      in the Wayne County Circuit Court case, on September 10, 2019,

      Plaintiff Jordan formally applied in writing for the head varsity

      boys’ basketball coaching position at Renaissance High School for

      the 2019-2020 school year.

   80.      The head varsity boys’ basketball coaching position was

      vacant because under the policy of the Defendant DPSCD, all

      coaching positions have to be posted and reapplied for each year.

   81.      Additionally, the head varsity boys’ basketball coaching

      position was vacant because under the written agreement the

      Defendants DPSCD, Stroughter and Dr. Vitti entered into with

      John White for the 2018-2019 season, John White was only

      appointed on an interim basis to serve as the head varsity boys’

      basketball coach for R enaissance High School for the 2018-2019

      school year only.


                                 Page 20 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.21   Page 21 of 37




   82.      On October 14, 2019, Jenice Mitchell Ford, general counsel for

      Defendant DPSCD, issued a written response to Plaintiff Jordan’s

      formal written application applying for the head varsity boys’

      basketball coaching position at Renaissance High School.

   83.      In her October 14, 2019 written response, Jenice Mitchell

      Ford advised Plaintiff Jordan and his legal counsel that the head

      varsity boys’ basketball coaching position at Renaissance High

      School was not open and thus Plaintiff Jordan would not be

      considered for the position.

   84.      Jenice Mitchell Ford’s October 14, 2019 written response

      further advised Plaintiff Jordan and his legal counsel that Plaintiff

      Jordan that the Defendants Stroughter, Dr. Vitti, and DPSCD

      believed Plaintiff Jordan had mistakenly applied for the head

      varsity girls’ basketball coaching position.

   85.      In Plaintiff Jordan’s September 2019 emails to Defendant

      Stroughter and Athletic Director Alexander, Plaintiff Jordan

      explicitly stated that he was formally applying for the head varsity

      boys’ basketball coaching position at Renaissance High School.




                                 Page 21 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.22   Page 22 of 37




   86.      Defendants DPSCD, Stroughter, Wright, and Dr. Vitti

      directed Jenice Mitchell Ford to send that written response to

      Plaintiff Jordan and his legal counsel.

   87.      Defendant Stroughter did not want to consider Plaintiff

      Jordan for the open head varsity boys’ basketball coaching position

      at Renaissance High School because Plaintiff Jordan publicly

      criticized Defendant Stroughter in the media while Plaintiff

      Jordan’s Wayne County Circuit Court case was pending.

   88.      Additionally, Defendant Stroughter did not want to consider

      Plaintiff Jordan for the open head varsity boys’ basketball coaching

      position at Renaissance High School because Plaintiff Jordan’s

      Wayne County Circuit Court lawsuit properly alleged and pleaded

      that Defendant Stroughter, who is married, was possibly having a

      sexual relationship and/or extra marital affair with Defendant

      Mark White.

   89.      Defendants Wright and Dr. Vitti directed and instructed

      Defendant Stroughter not to consider Plaintiff Jordan for the open

      head varsity boys’ basketball coaching position at Renaissance

      High School.


                                 Page 22 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.23   Page 23 of 37




   90.      The tone of Jenice Mitchell Ford’s October 14, 2019 email

      clearly illustrates the animus and ill will Defendants DPSCD, Dr.

      Vitti, Stroughter and Wright have toward Plaintiff Jordan.

   91.      As a way to retaliate against Plaintiff Jordan for filing the

      meritorious Wayne County Circuit Court lawsuit and Plaintiff

      Jordan’s scathing statements to the media about the Defendants

      Dr. Vitti, Stroughter, Wright and Mark White, Defendants DPSCD,

      Dr. Vitti, Stroughter, and Wright deliberately refused to consider

      Plaintiff Jordan for the open head boys’ varsity basketball coaching

      position at Renaissance High School.

   92.      Pursuant to the policy of the Defendant DPSCD, ALL

      coaching positions are open at the beginning of each school year and

      the coaches who served in a coaching capacity the previous year

      must reapply for the same position for the upcoming school year.

   93.      Moreover, as noted, the coach who served as Renaissance

      High School’s head varsity boys’ basketball coach for the 2018-2019

      school year was only appointed on an interim basis for the 2018-

      2019 school year.




                                 Page 23 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.24   Page 24 of 37




   94.      Additionally, as further evidence that the head varsity boys’

      basketball coaching position at Renaissance High School was open

      and vacant, the interim head varsity boys’ basketball coach for the

      2018-2019 school year, John White, was and still remains a member

      of the administrative union, OSAS.         However, pursuant to the

      Detroit Federation of Teachers’ collective bargaining agreement,

      OSAS union members are ineligible to be employed as coaches at

      any school within the Defendant DPSCD.

   95.      Coaching positions are covered by the Detroit Federation of

      Teachers’ collective bargaining agreement.

   96.      Moreover, as a member of the Detroit Federation of Teachers,

      Plaintiff Jordan has first preference/priority to any coaching

      position at any school within the Defendant DPSCD.

   97.      Therefore, contrary to the false statements made in Jenice

      Mitchell Ford’s response to Plaintiff Jordan’s formal application,

      the head varsity boys’ basketball coaching position at Renaissance

      High School was open for the 2019-2020 school year.

   98.      The Defendants DPSCD, Stroughter, Dr. Vitti, and Wright’s

      refusal to consider Plaintiff Jordan for the open head varsity boys’


                                 Page 24 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.25   Page 25 of 37




      basketball coaching position was retaliation for Plaintiff Jordan

      filing the meritorious Wayne County Circuit Court lawsuit and for

      Plaintiff Jordan making critical statements to the media about

      Defendants DPSCD, Stroughter, Dr. Vitti, Wright and Mark White.

      WHEREFORE, Plaintiff Jordan requests this Court enters

judgment against Defendants DPSCD, Stroughter, Dr. Vitti, and Wright

as follows:

         a. compensatory damages in whatever amount above $75,000.00
            Plaintiff Jordan is found to be entitled;
         b. an award of exemplary and punitive damages;
         c. an award of interest, costs and reasonable attorney fees under
            42 USC §1988;
         d. a declaration that Defendants DPSCD, Dr. Vitti, Stroughter,
            and Wright retaliated against Plaintiff Jordan for exercising
            his First Amendment rights by not considering Plaintiff
            Jordan for the open head varsity boys’ basketball coaching
            position at Renaissance High School for the 2019-2020 school
            year; and
         e. an order awarding whatever other equitable relief appears
            appropriate at the time of final judgment.


                                 COUNT II

  Defendant Mark White Conspired With Defendants Dr. Vitti,
  Stroughter, Wright To Retaliate Against Plaintiff Jordan For
           Exercising His First Amendment Rights.

   99.        Plaintiff repeats, realleges and incorporates, the foregoing

      allegations, as though fully set forth and stated herein.

                                  Page 25 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.26   Page 26 of 37




   100.     This claim is brought by Plaintiff Jordan against Defendant

      Mark White pursuant to 42 U.S.C. § 1983 and the Declaratory

      Judgment Act, 28 U.S.C. § 2201, et. seq. for conspiring with state

      actors to retaliate against Plaintiff Jordan for exercising his First

      Amendment rights.

   101.     In June/July 2018, Defendant Mark White began having

      private discussions, meetings and conversations with Defendants

      Dr. Vitti, Stroughter, and Wright about becoming the head varsity

      boys’ basketball coach at Renaissance High School.

   102.     During those private conversations, Defendant Mark White

      provided Defendants Dr. Vitti and Wright with false and

      defamatory information about Plaintiff Jordan.

   103.     In an effort to take the head varsity boys’ basketball coaching

      position from Plaintiff Jordan, Defendant Mark White told

      Defendants Vitti and Wright that Plaintiff Jordan was not the right

      fit for the program and that Plaintiff Jordan was not the best coach.

   104.     Defendant Mark White, who is an alumunus of Renaissance

      High School, continued his private discussions and meetings to

      become the head varsity boys’ basketball coach at Renaissance with


                                 Page 26 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.27   Page 27 of 37




      Defendant Stroughter when she was officially appointed principal

      at Renaissance.

   105.     Defendants Mark White, Stroughter, Dr. Vitti, and Wright

      met privately to discuss how Defendant DPSCD could meet

      Defendant Mark White’s salary demands and create a job for

      Defendant Mark White, in addition to his coaching duties.

   106.     Defendants Stroughter, Dr. Vitti, and Wright conspired by

      meeting and discussing privately to create a new position at

      Renaissance High School paying in excess of $70,000, that would

      include being the head varsity boys’ basketball coach.

   107.     In his private meetings and conversations with Defendants

      Dr. Vitti, Stroughter, and Wright, Defendant Mark White advised

      them that he needed to be making just as much as he was making

      in the River Rouge School District.

   108.     Defendants DPSCD, Dr. Vitti, Stroughter and Wright agreed

      to Defendant Mark White’s demands and agreed to create a dean of

      culture position for Defendant Mark White at Renaissance High

      School that would also include being the head varsity boys’

      basketball coach.


                                 Page 27 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.28   Page 28 of 37




   109.     Defendants Mark White and Stroughter then began trying to

      dig up dirt or any incriminating information on Plaintiff Jordan to

      justify removing Plaintiff Jordan as coach and replacing Plaintiff

      Jordan with Defendant Mark White.

   110.     Defendant Mark White started reaching out to former players

      and their parents in an effort to did up dirt on Plaintiff Jordan.

   111.     In an effort to keep his actions secret, Defendant Mark White

      did not share with officials from the River Rouge School District

      that Defendant Mark White was secretly meeting and talking with

      Defendants Dr. Vitti, Stroughter and Wright about becoming the

      next head varsity boys’ basketball coach at Renaissance High

      School.

   112.     In September 2018, Defendant Mark White began calling

      Plaintiff Jordan repeatedly and asking Plaintiff Jordan about the

      boys’ basketball program.

   113.     When it became public that Defendant Stroughter was

      removing Plaintiff Jordan as the head boys’ basketball coach and

      replacing Plaintiff Jordan with Defendant Mark White, Plaintiff

      Jordan filed a civil lawsuit in the Wayne County Circuit Court.


                                  Page 28 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.29   Page 29 of 37




   114.     Plaintiff Jordan’s Wayne County Circuit Court lawsuit

      properly alleged that Defendant Mark White was having a sexual

      relationship with Defendant Stroughter.

   115.     Plaintiff Jordan’s Wayne County Circuit Court lawsuit also

      properly alleged that Plaintiff Jordan’s termination was unlawful.

   116.     The news media began writing articles critical of Defendants

      Dr. Vitti, Stroughter and Mark White.

   117.     After the allegations regarding Defendant Mark White were

      made public, Defendant Mark White began calling Plaintiff Jordan

      repeatedly and asking Plaintiff Jordan to ask his supporters and

      legal counsel to back off.

   118.     Defendant Mark White was subsequently terminated from his

      employment with the River Rouge School District and Defendant

      Mark White subsequently withdrew his name from consideration

      for the head varsity boys’ basketball coaching position at

      Renaissance High School.

   119.     Upset that Plaintiff Jordan made public certain allegations

      pertaining to Defendants Mark White’s and Stroughter’s alleged




                                   Page 29 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20      PageID.30   Page 30 of 37




      extra marital affair, Defendant Mark White and Stroughter vowed

      revenge against Plaintiff Jordan.

   120.     Defendant    Mark     White          conspired   with    Defendants

      Stroughter, Dr. Vitti and Wright not to bring back Plaintiff Jordan

      as the head varsity boys’ basketball coach at Renaissance High

      School.

   121.     For the 2018-2019 season, Plaintiff Jordan’s Renaissance

      High School boys’ basketball team was the preseason favorite to win

      the Detroit Public School League Championship and the MHSAA

      State Championship.

   122.     For the 2018-2019 season, the Detroit News had Plaintiff

      Jordan’s Renaissance High School boys’ basketball team ranked as

      the preseason #1 ranked team in the state.

   123.     Defendant Mark White further conspired with Defendants

      DPSCD, Dr. Vitti, Stroughter and Wright to have published a false

      allegation about Plaintiff Jordan involving one of Plaintiff Jordan’s

      former players.

   124.     This false statement formed the basis of Plaintiff Jordan’s

      defamation claim in his Wayne County Circuit Court case.


                                 Page 30 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.31   Page 31 of 37




   125.     Defendant Mark White met privately and conspired with

      Defendants DPSCD, Dr. Vitti, Stroughter and Wright to have false

      and defamatory allegations printed about Plaintiff Jordan.

   126.     Defendant Mark White, like Defendants DPSCD, Dr. Vitti,

      Stroughter and Wright was seeking to get revenge and retaliate

      against Plaintiff Jordan for publicizing Defendant Mark White’s

      alleged misconduct.

      WHEREFORE, Plaintiff Jordan requests this Court enters

judgment against Defendant Mark White as follows:

          a. compensatory damages in whatever amount above $75,000.00
             Plaintiff Jordan is found to be entitled;
          b. an award of exemplary and punitive damages;
          c. an award of interest, costs and reasonable attorney fees under
             42 USC §1988;
          d. a declaration that Defendant Mark White conspired with
             Defendants DPSCD, Dr. Vitti, Stroughter, and Wright to
             retaliate against Plaintiff Jordan for exercising his First
             Amendment rights; and
          e. an order awarding whatever other equitable relief appears
             appropriate at the time of final judgment.




                                 Page 31 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.32   Page 32 of 37




                               COUNT III

   Defendants DPSCD, Dr. Vitti, Wright, Stroughter Violated
   Plaintiff Jordan’s Procedural Due Process Rights By Not
 Considering Plaintiff Jordan’s Application For The Open Head
  Varsity Boys’ Basketball Coaching Position At Renaissance
                          High School.

   127.     Plaintiff repeats, realleges and incorporates, the foregoing

      allegations, as though fully set forth and stated herein.


   128.     This claim is brought by Plaintiff Jordan against Defendant

      DPSCD, and Defendants Dr. Vitti, Stroughter, Wright, in their

      respective official and individual capacities, pursuant to 42 U.S.C.

      § 1983 and the Declaratory Judgment Act, 28 U.S.C. § 2201, et. seq.

   129.     In accordance with the written settlement agreement reached

      in the Wayne County Circuit Court case, on September 10, 2019,

      Plaintiff Jordan formally applied in writing for the head varsity

      boys’ basketball coaching position at Renaissance High School for

      the 2019-2020 school year.

   130.     The head varsity boys’ basketball coaching position was

      vacant because under the policy of the Defendant DPSCD, all

      coaching positions have to be posted and reapplied for each year.




                                 Page 32 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.33   Page 33 of 37




   131.     Additionally, the head varsity boys’ basketball coaching

      position was vacant because under the written agreement the

      Defendants DPSCD, Stroughter and Dr. Vitti entered into with

      John White for the 2018-2019 season, John White was only

      appointed on an interim basis to serve as the head varsity boys’

      basketball coach for R enaissance High School for the 2018-2019

      school year only.

   132.     Additionally, as further evidence that the head varsity boys’

      basketball coaching position at Renaissance High School was open

      and vacant, the interim head varsity boys’ basketball coach for the

      2018-2019 school year, John White, was and still remains a member

      of the administrative union, OSAS.         However, pursuant to the

      Detroit Federation of Teachers’ collective bargaining agreement,

      OSAS union members are ineligible to be employed as coaches at

      any school within the Defendant DPSCD.

   133.     Coaching positions are covered by the Detroit Federation of

      Teachers’ collective bargaining agreement.




                                 Page 33 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.34   Page 34 of 37




   134.     Moreover, as a member of the Detroit Federation of Teachers,

      Plaintiff Jordan has first preference/priority to any coaching

      position at any school within the Defendant DPSCD.

   135.     Therefore, contrary to the false statements made in Jenice

      Mitchell Ford’s response to Plaintiff Jordan’s formal application,

      the head varsity boys’ basketball coaching position at Renaissance

      High School was open for the 2019-2020 school year.

   136.     On October 14, 2019, Jenice Mitchell Ford, general counsel for

      Defendant DPSCD, issued a written response to Plaintiff Jordan’s

      formal written application applying for the head varsity boys’

      basketball coaching position at Renaissance High School.

   137.     In her October 14, 2019 written response, Jenice Mitchell

      Ford advised Plaintiff Jordan and his legal counsel that the head

      varsity boys’ basketball coaching position at Renaissance High

      School was not open and thus Plaintiff Jordan would not be

      considered for the position.

   138.     Jenice Mitchell Ford’s October 14, 2019 written response

      further advised Plaintiff Jordan and his legal counsel that Plaintiff

      Jordan that the Defendants Stroughter, Dr. Vitti, and DPSCD


                                 Page 34 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.35   Page 35 of 37




      believed Plaintiff Jordan had mistakenly applied for the head

      varsity girls’ basketball coaching position.

   139.     In Plaintiff Jordan’s September 2019 emails to Defendant

      Stroughter and Athletic Director Alexander, Plaintiff Jordan

      explicitly stated that he was formally applying for the head varsity

      boys’ basketball coaching position at Renaissance High School for

      the 2019-2020 school year.

   140.     Per the written settlement agreement reached in the Wayne

      County Circuit Court case, Plaintiff Jordan had a protected

      property interest in applying and interviewing for the open head

      varsity boys’ basketball coaching position at Renaissance High

      School for the 2019-2020 school year.

   141.     Defendants DPSCD, Dr. Vitti, Stroughter, and Wright denied

      Plaintiff Jordan of his protected property interest without due

      process.


   142.     The actions of Defendants DPSCD, Dr. Vitti, Stroughter, and

      Wright denied Plaintiff Jordan his procedural due process rights as

      guaranteed under the Fourteenth Amendment of the United States

      Constitution.

                                 Page 35 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.36   Page 36 of 37




      WHEREFORE, Plaintiff Jordan requests this Court enters

judgment against Defendants DPSCD, Dr. Vitti, Stroughter, and Wright

as follows:

         a. compensatory damages in whatever amount above $75,000.00
            Plaintiff Jordan is found to be entitled;
         b. an award of exemplary and punitive damages;
         c. an award of interest, costs and reasonable attorney fees under
            42 USC §1988;
         d. a declaration that Defendants DPSCD, Dr. Vitti, Stroughter,
            and Wright denied Plaintiff Jordan his procedural due process
            rights by refusing to consider his application for the open head
            varsity boys’ basketball coaching position at Renaissance
            High School for the 2019-2020 school year; and
         e. a declaration that the head varsity boys’ basketball coaching
            position at Renaissance High School was open for the 2019-
            2020 school year when Plaintiff Jordan applied;
         f. an order awarding whatever other equitable relief appears
            appropriate at the time of final judgment.



Dated: August 7, 2020               Respectfully submitted,

                                    /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                    aap43@outlook.com




                                 Page 36 of 37
Case 2:20-cv-12126-NGE-DRG ECF No. 1 filed 08/07/20   PageID.37   Page 37 of 37




                            JURY DEMAND
      Plaintiff Venias Jordan, Jr., through counsel, respectfully demands

a jury trial on all issues triable to a jury.

 Dated: August 7, 2020                Respectfully submitted,
                                     /s/ ANDREW A. PATERSON
                                     ANDREW A. PATERSON (P18690)
                                     Attorney for Plaintiff
                                     2893 E. Eisenhower Pkwy
                                     Ann Arbor, MI 48108
                                     (248) 568-9712
                                      aap43@outlook.com




                                   Page 37 of 37
